Allen, J.
delivered the opinion of the Court.
The Court is of opinion, that the decree of the Court below is erroneous in directing partition of the land in the bill mentioned to be so made as to assign to said Beazely two equal third parts thereof; this Court being of opinion that by the agreement of the 29th September 1835, the said tract of land was to be equally divided between the parties by a line, to commence and run as designated in said agreement, so as to assign to said Beazely on the south or lower side of said line one equal moiety of said land, taking into consideration the quality thereof, and the improvements thereon as they existed on said 29th September 1835.
Decree reversed with costs, and cause remanded for partition of said land to be made according to the principles aforesaid, and for a final decree.